[Cite as State v. Lewis, 2013-Ohio-1309.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            WARREN COUNTY




STATE OF OHIO,                                    :

        Plaintiff-Appellant,                      :     CASE NO. CA2012-08-075

                                                  :            OPINION
    - vs -                                                      4/1/2013
                                                  :

DAMON LEWIS,                                      :

        Defendant-Appellee.                       :



      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                           Case No. 11CR27900



David P. Fornshell, Warren County Prosecuting Attorney, Michael Greer, 500 Justice Drive,
Lebanon, Ohio 45036, for plaintiff-appellant

Madden & Oswall Co., LPA, William F. Oswall, Jr., 810 Sycamore Street, 5th Floor,
Cincinnati, Ohio 45202, for defendant-appellee



        PIPER, J.

        {¶ 1} Plaintiff-appellant, the state of Ohio, appeals a decision of the Warren County

Court of Common Pleas, sentencing defendant-appellee, Damon Lewis, to community

control rather than prison.

        {¶ 2} Lewis was arrested on multiple drug-related offenses after he purchased

approximately 15 pounds of marijuana from a police informant. Lewis arranged for the
                                                                     Warren CA2012-08-075

informant to deliver the drugs to the house where Lewis, his wife, and four children lived.

Lewis was indicted on single counts of aggravated trafficking in drugs, aggravated

possession of drugs, trafficking in marijuana, possession of marijuana, possession of criminal

tools, endangering children, and engaging in a pattern of corrupt activity. Lewis pled guilty to

aggravated possession of drugs, a third-degree felony, trafficking in marijuana, a second-

degree felony, and engaging in a pattern of corrupt activity, a first-degree felony. The other

four counts were dismissed by the state.

       {¶ 3} After the plea hearing, the trial court ordered a presentence investigation, and

also received multiple letters in support of Lewis. During the sentencing hearing, the trial

court heard from several people who spoke in support of Lewis. The trial court, who had

considered the presentence investigation report and the myriad of support for Lewis,

suspended a 12-year prison sentence and instead imposed community control sanctions

upon Lewis. Additionally, the trial court sentenced Lewis to 180 days in the county jail with

work release privileges. The state now appeals Lewis' sentence, raising the following

assignment of error.

       {¶ 4} THE WARREN COUNTY COURT OF COMMON PLEAS ABUSED ITS

DISCRETION WHEN IT SENTENCED THE APPELLEE TO SERVE COMMUNITY

CONTROL BECAUSE IT FAILED TO MAKE THE REQUISITE STATUTORY FINDINGS TO

SUPPORT ITS DECISION TO DEPART FROM THE PRESUMPTIONS IN FAVOR OF A

PRISON TERM.

       {¶ 5} The state argues in its sole assignment of error that the trial court abused its

discretion in failing to make requisite statutory findings when departing from the presumption

of a prison sentence in favor of community control.

       {¶ 6} Lewis was convicted of trafficking in marijuana in violation of R.C.

2925.03(A)(2). According to R.C. 2925.03(C)(3)(d),
                                              -2-
                                                                       Warren CA2012-08-075

             if the amount of the drug involved equals or exceeds one
             thousand grams but is less than five thousand grams, trafficking
             in marihuana is a felony of the third degree, and division (C) of
             section 2929.13 of the Revised Code applies in determining
             whether to impose a prison term on the offender. If the amount
             of the drug involved is within that range and if the offense was
             committed in the vicinity of a school or in the vicinity of a juvenile,
             trafficking in marihuana is a felony of the second degree, and
             there is a presumption that a prison term shall be imposed for
             the offense.

Further, and according to R.C. 2929.13(D)(1), "it is presumed that a prison term is necessary

in order to comply with the purposes and principles of sentencing under section 2929.11 of

the Revised Code" for a felony drug offense in violation of any provision of Chapter 2925 of

the Revised Code for which a presumption of a prison term is specified as being applicable.

      {¶ 7} R.C. 2929.13(D)(2) goes on to state,

             the sentencing court may impose a community control sanction
             or a combination of community control sanctions instead of a
             prison term on an offender for a felony of the first or second
             degree or for a felony drug offense that is a violation of any
             provision of Chapter 2925., 3719., or 4729. of the Revised Code
             for which a presumption in favor of a prison term is specified as
             being applicable if it makes both of the following findings:

             (a) A community control sanction or a combination of community
             control sanctions would adequately punish the offender and
             protect the public from future crime, because the applicable
             factors under section 2929.12 of the Revised Code indicating a
             lesser likelihood of recidivism outweigh the applicable factors
             under that section indicating a greater likelihood of recidivism.

             (b) A community control sanction or a combination of community
             control sanctions would not demean the seriousness of the
             offense, because one or more factors under section 2929.12 of
             the Revised Code that indicate that the offender's conduct was
             less serious than conduct normally constituting the offense are
             applicable, and they outweigh the applicable factors under that
             section that indicate that the offender's conduct was more
             serious than conduct normally constituting the offense.

      {¶ 8} Although the trial court chose to impose community control sanctions rather

than the presumed prison sentence, the court failed to make the requisite findings as


                                              -3-
                                                                     Warren CA2012-08-075

required by R.C. 2929.13(D)(2). The transcript of the sentencing hearing reveals that the trial

court did not enter its sentence lightly, and that it imposed community control sanctions

instead of a prison term only after taking into consideration the presentence investigation

report and multiple mitigation factors as set forth by Lewis and his supporters. However, the

statute requires that before the trial court imposes community control when a presumption of

prison exists, the trial court must first make two specific findings. While the trial court

"considered," "reviewed the purposes of felony sentencing," "balanced the seriousness and

recidivism factors under R.C. § 2929.12," and "considered the factors under R.C. § 2929.13"

it did not make the specific findings as required by statute. State v. Zione, 12th Dist. No.

CA2008-08-032, 2009-Ohio-1455, ¶ 6, citing State v. Mathis, 109 Ohio St. 3d 54, 2006-Ohio-

855; see also R.C. 2953.08(G)(1).

       {¶ 9} As previously stated, the record is clear that the trial court considered several

factors before deviating downward from the presumption of a prison sentence. While the trial

court considered the statutory factors set forth in R.C. 2929.13(D)(2) before making its

decision, we cannot state that the trial court's decision complies with the statutory

requirement that findings be made. Therefore, we sustain the state's assignment of error,

vacate Lewis' sentence, and remand for resentencing.

       {¶ 10} Judgment reversed, and the cause is remanded for further proceedings.


       RINGLAND, P.J., and M. POWELL, J., concur.




                                              -4-